Citation Nr: 9901794	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  95-38 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for benign polyps, 
diagnosed as Cowdens Disease.

2.  Entitlement to an increased (compensable) rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1965 to 
October 1968.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 1994 rating action in which 
the RO granted service connection for hemorrhoids, evaluated 
as noncompensably disabling, and denied service connection 
for polyps from the esophagus to the rectum, currently 
diagnosed as Cowdens disease.  The veteran appealed both 
issues and was afforded a hearing at the RO in April 1996.  
His claims were denied by the hearing officer in a June 1996 
Supplemental Statement of the Case (SSOC).  In September 
1998, the veteran appeared at a hearing before the 
undersigned member of the Board at the RO.

The issue of entitlement to service connection for Cowdens 
disease will be addressed in the REMAND following the 
decision below.


FINDING OF FACT

The veterans hemorrhoids are not currently shown to be 
either large or thrombotic.


CONCLUSION OF LAW

The schedular criteria for the assignment of a compensable 
rating for hemorrhoids have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased (compensable) rating for his service connected 
hemorrhoids is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The United States Court of Veterans 
Appeals (Court) has held that, when a veteran claims that a 
service connected disability has increased in severity, the 
claim is well-grounded.  Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).  The Court has also stated that where entitlement 
to service connection has already been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).  In evaluating the veterans 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

When external or internal hemorrhoids are mild or moderate, a 
noncompensable disability evaluation is assigned.  When 
hemorrhoids are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences, 
they are evaluated as 10 percent disabling.  38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (1998).

R.S. Terranova, M.D., reported in May 1994 that the veteran 
suffered from bleeding hemorrhoids and that bleeding may 
occur depending on the degree of inflammation.

VA general medical and gastrointestinal examinations in 
October 1994 indicated that the veteran was not anemic.  It 
was also reported that there was occasional bright red blood 
per rectum.

A private medical report dated in November 1996 from Elie M. 
Abemayor, M.D., reflects that in 1993, a colonoscopy 
demonstrated the presence of internal hemorrhoids.  The 
veterans internal hemorrhoids were neither bleeding nor 
thrombosed.

VA outpatient treatment records were received for the period 
from March 1995 to January 1996.  Appellate review of these 
records shows no treatment for the veterans service 
connected hemorrhoids.

At his RO hearing in April 1996, the veteran indicated that 
he was treated for bleeding hemorrhoids in service.  He 
maintained that he sometimes has bleeding from his 
hemorrhoids for 2-3 days in a row.  He reported having 
diarrhea as frequently as 1-2 times per week.  He does not 
receive any special treatment for his hemorrhoids.  He takes 
long hot showers for relief of his hemorrhoid symptoms.

A private hospital report was received pertaining to a 
hospitalization from May 5, 1996, through May 10, 1996.  At 
that time, a colonoscopy revealed the presence of internal 
hemorrhoids.  There was no indication that the veterans 
hemorrhoids were bleeding or thrombosed at that time.

A November 1996 letter from Nicholas J. Sarlis, M.D., written 
to the veteran concerning his Cowdens disease, noted that 
the May 1996 colonoscopy had indicated that the veterans 
internal hemorrhoids were not very impressive and definitely 
did not bleed or show any tendency to bleed.

At his Travel Board hearing in September 1998, the veteran 
testified that he continues to have bleeding from his 
hemorrhoids.  He stated that he has not received any VA 
treatment for his hemorrhoids.  He reported that he takes hot 
showers to alleviate his hemorrhoid symptoms.

Based on the current clinical findings which fail to 
demonstrate the presence of bleeding or thrombosed 
symptomatic hemorrhoids at this time, the Board concludes 
that his hemorrhoids are no more than moderate and, as a 
result, a compensable rating for hemorrhoids is not 
warranted.

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find the evidence is approximately balanced such 
as to warrant its application.  38 U.S.C.A. § 5107(b).


ORDER

An increased (compensable) rating for hemorrhoids is denied.


REMAND

The veterans service medical records are negative for 
diagnosis or treatment of polyps or Cowdens disease.  In 
June 1965, a barium enema was conducted.  The radiographic 
study was grossly contaminated by fecal matter and it was 
stated that it was impossible to rule out the presence of a 
polyp.  The colon, appendix, and the ileum were otherwise 
normal.  Examination at the gastrointestinal clinic in July 
1965 found no significant lesions and two small internal 
hemorrhoids.  The sigmoidoscopy to 25 centimeters was normal.  
On separation examination in September 1968, there were no 
findings regarding polyps of the digestive tract.

Post-service treatment records reveal that the veteran was 
diagnosed with multiple polyps as early as April 1993.  An 
esophagogastropduodenoscopy in April 1993 demonstrated 
multiple small polyps extending throughout the distal 
esophagus, stomach and proximal duodenum.  A letter dated in 
May 1994 from a private physician reported a diagnosis of 
Cowdens disease.

In a November 1996 letter from Dr. Sarlis, the veteran was 
advised of multiple polyps throughout the large bowel as well 
as in the junction of the small and large bowel, the stomach 
and the foodtube, indicative of Cowdens syndrome.  Dr. 
Sarlis further advised the veteran that rectal bleeding could 
be due to tumors in the bowel lining or stomach tumors 
bleeding internally, and should not be presumed to be related 
to his internal hemorrhoids.

At his September 1998 Travel Board hearing before the 
undersigned member of the Board, the veteran testified that 
one of his physicians had suggested to him that a physician, 
identified as Dr. Horrowitz at New York University Medical 
Center, had stated verbally that the veterans rectal 
bleeding and pain could have been an early manifestation of 
the currently diagnosed Cowdens disease.  The veteran stated 
that Dr. Horrowitz felt it was possible but could not be 100 
percent positive.  The veterans representative indicated 
that she would obtain a written statement from the veterans 
doctor and submit it to the Board subsequent to the hearing 
with a waiver of RO review pursuant to the provisions of 
38 C.F.R. § 20.1304 (c) (1998).  No additional evidence has 
been received or associated with the claims folder since the 
September 1998 hearing.

The VA has a duty to assist the veteran in the development of 
the facts pertinent to his claim. 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998). The Court has held that 
the duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining medical records to which the veteran has referred 
and obtaining adequate VA examinations; the Court has also 
stated that the Board must make a determination as to the 
adequacy of the record.  Littke v. Derwinski, 1 Vet.App. 90 
(1990).  The VA has a duty to search for VA records sought by 
the claimant.  Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
If there is something in the record to suggest that evidence 
exists which could make the veteran's claim well-grounded, VA 
has the duty to inform the veteran of his right to submit 
that evidence.  Robinette v. Brown, 8 Vet.App. 69 (1995).

Considering the evidence currently in the claims folder, the 
veteran has not presented a well-grounded claim for service 
connection for Cowdens disease.  However, to the extent that 
the veteran and his representative have reported the 
existence of a medical opinion which could well-ground the 
veterans claim for entitlement to service connection for 
Cowdens Disease, remand is warranted.

The issue of entitlement to service connection for Cowdens 
Disease is REMANDED to the RO for the following action:

1.  The RO should contact Dr. Horrowitz 
at New York University Medical Center and 
afford him the opportunity to submit a 
written medical opinion regarding a link 
between the veterans in-service 
gastrointestinal symptoms and his 
currently diagnosed Cowdens disease.

2.  If, and only if, a medical opinion is 
submitted which relates the veterans 
Cowdens Disease to service or to 
symptoms experienced in service, the RO 
should also schedule the veteran for a 
special VA examination with a 
gastroenterologist.  The purpose of the 
examination is to ascertain the etiology 
of the veterans currently diagnosed 
Cowdens Disease and to obtain 
information regarding the manifestations 
of that disease.  The entire claims 
folder, including a copy of this remand, 
MUST be reviewed by the examining 
physician prior to the examination and 
he/she should indicate in the report of 
examination that a review of the claims 
folder was accomplished.  All findings 
should be reported in detail.  Following 
examination and review of the claims 
folder, the VA examiner should (a) 
identify all current gastrointestinal 
pathology; (b) describe, if a diagnosis 
of Cowdens Disease is confirmed, all 
manifestations and symptoms associated 
with that disease; (c) comment on the 
relationship between the veterans 
currently diagnosed Cowdens Disease and 
his in-service gastrointestinal symptoms, 
to include rectal bleeding.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

The RO should then review the record and the issue of 
entitlement to service connection for Cowdens Disease should 
be readjudicated.  If the determination remains adverse to 
the veteran, both the appellant and his representative should 
be 
provided with a Supplemental Statement of the Case.  The 
veteran and his representative should be given the 
opportunity to respond within the applicable time.  
Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  The purpose of this remand is to procure 
clarifying data and to comply with a precedent decision of 
the Court.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
